FILED
                           NOT FOR PUBLICATION                              FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KYI KYI SWE,                                     No. 05-74208

             Petitioner,                         Agency No. A075-608-740

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 1, 2010
                               Pasadena, California

Before: SCHROEDER, FISHER, and N.R. SMITH, Circuit Judges.

       Kyi Kyi Swe, a native and citizen of Burma, petitions for review of a

decision by the Board of Immigration Appeals (“BIA”) affirming the decision of

an immigration judge (“IJ”) finding her not credible and denying her application

for asylum, withholding of removal, and relief under the Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Because the BIA

adopted the IJ’s decision as the final agency determination, we review the IJ’s

decision directly. See Mashiri v. Ashcroft, 383 F.3d 1112, 1118 (9th Cir. 2004).

We grant the petition and remand.

      Although the IJ found Swe incredible based on seven purported

inconsistencies in her testimony, none are based on substantial evidence. See Gui

v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002). The IJ erred by failing to take into

account the context of individual statements, failing to confront Swe concerning

some alleged inconsistencies, see Campos-Sanchez v. INS, 164 F.3d 448, 450 (9th

Cir. 1999), failing to respond to explanations of alleged inconsistencies, see Soto-

Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009), and finding inconsistencies

between Swe’s testimony and his own mere speculation and conjecture, see Ge v.

Ashcroft, 367 F.3d 1121, 1124 (9th Cir. 2004).

      When substantial evidence does not support an adverse credibility

determination, the petitioner is deemed credible. See Shire v. Ashcroft, 388 F.3d
1288, 1299 (9th Cir. 2004). The government has conceded that if Swe’s testimony

is credible, she has established past persecution on account of political opinion.

See also Lopez v. Ashcroft, 366 F.3d 799, 804 (9th Cir. 2004). “[A] rebuttable

presumption of a well-founded fear [now] arises, and the burden shifts to the


                                           2
government to demonstrate that there has been a fundamental change in

circumstances such that the applicant no longer has a well-founded fear.”

Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004) (internal quotation

marks and citations omitted). We therefore grant the petition for review with

regard to the asylum claim and remand this matter to the BIA. Swe’s claims for

withholding of removal and CAT relief are also remanded for reconsideration in

light of her credible testimony.

      PETITION FOR REVIEW GRANTED and REMANDED.




                                         3